Case 4:19-cv-00231-ALM-CAN Document 50 Filed 08/13/20 Page 1 of 2 PageID #: 327




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  CHERYL COLEMAN                                  §
                                                  §   Civil Action No. 4:19-CV-231
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  CARRINGTON MORTGAGE SERVICES                    §
  LLC, ET AL.
                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On July 27, 2020, the report of the Magistrate Judge (Dkt. #49) was entered containing proposed

 findings of fact and recommendations that Defendant Carrington Mortgage Services LLC’s

 Second Motion to Dismiss (Dkt. #43) be granted in part and denied in part.

        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is, therefore, ORDERED that Defendant Carrington Mortgage Services LLC’s Second

 Motion to Dismiss (Dkt. #43) is hereby GRANTED IN PART and DENIED IN PART as set

 forth herein. Specifically, Plaintiff’s claims for defamation, FMLA retaliation, and negligent

 infliction of emotional distress are hereby DISMISSED WITH PREJUDICE for failure to state

 a claim under Rule 12(b)(6). As to the remaining bases of Plaintiff’s claims, Defendant’s Motion

 to Dismiss (Dkt. #43) is hereby DENIED. To date, Plaintiff has failed to properly serve

 Defendant. Plaintiff shall be given one final opportunity to effectuate service on Defendant.

 Plaintiff shall have thirty (30) days from the date of this Memorandum Adopting with which to
    Case 4:19-cv-00231-ALM-CAN Document 50 Filed 08/13/20 Page 2 of 2 PageID #: 328



.    effectuate service of the Amended Complaint on Defendant. If service is not effectuated within

     that time frame, Plaintiff’s remaining claims may be dismissed without prejudice for failure to

     serve.

              IT IS SO ORDERED.
              SIGNED this 13th day of August, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    2
